        Case 1:19-cv-05523-ODE Document 14 Filed 02/05/20 Page 1 of 5




                IN THE UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF GEORGIA
                            ATLANTA DIVISION


BERKELEY VENTURES II, LLC                     Civil Action File No.
                                              1:19-cv-05523-ODE
             Plaintiff,


v.


SIONIC MOBILE CORPORATION and
RONALD D. HERMAN,


             Defendants.



                 SIONIC MOBILE CORPORATION’S
               MOTION TO EXCEED PAGE LIMITATIONS


      Defendant Sionic Mobile Corporation (“Sionic”) respectfully moves this


Court, pursuant to Local Rule 7.1(D) to permit Sionic exceed by one page the


25-page limitation applicable to its pending Memorandum in Support of


Motion to Dismiss (the “Memorandum”) largely in order to accommodate the


signature block of the undersigned counsel. In support of this motion, Sionic


states as follows:


                                      1
      Case 1:19-cv-05523-ODE Document 14 Filed 02/05/20 Page 2 of 5




1.   Sionic filed its Memorandum on January 30, 2020, totaling 26 pages


     (excluding the Certificate of Compliance and Service). The last page of


     the Memorandum included the last half of a sentence of an argument


     from the prior page, a perfunctory conclusion, and more substantively,


     counsel’s signature block.


2.   Upon Motion, a court may permit a movant to exceed the 25-page


     limitation. L.R. 7.1(D); Massie v. Cobb County, 255 F.Supp.3d 1302,


     1306 n.1 (N.D. Ga. 2017) (granting motion to exceed page limits by 10


     pages due to complexity of law and factual allegations).


3.   Sionic worked to contain its arguments and citation of authority within


     the 25-page limit, although the complexities of the law and the number


     of factual allegations in this case meant that the resulting


     Memorandum unexpectedly exceeded the page limit by one page.




                                      2
          Case 1:19-cv-05523-ODE Document 14 Filed 02/05/20 Page 3 of 5




4.       Because the page that is out of compliance does not contain substantive


         arguments, respectfully, granting this Motion will not result in


         prejudice to the Plaintiff or impede judicial economy.


5.       Further, due to the pressures of the initial filing, this Motion was


         accidentally missed due to mere oversight. We have been in contact


         with the Court and now file this Motion out of respect for the Rules and


         the forum. See, Massie, 255 F.Supp.3d at 1306 n.1.


         WHEREFORE, Sionic respectfully requests that this Court grant its


Motion to Exceed Page Limitations, and accept Sionic’s Memorandum as


filed.


                                              Respectfully submitted,

                                              /s/ Simon Jenner
                                              Simon Jenner, Esq.
                                              Georgia Bar No. 142588
                                              simon.jenner@bakerjenner.com
                                              Richard J. Baker, Esq.
                                              Georgia Bar No. 033879
                                              rick.baker@bakerjenner.com
                                              Lynn Chen Woodward, Esq.
                                              Georgia Bar No. 861150
                                              lynn.woodward@bakerjenner.com


                                          3
Case 1:19-cv-05523-ODE Document 14 Filed 02/05/20 Page 4 of 5




                                 Baker Jenner LLLP
                                 210 Interstate North Parkway, SE
                                 Suite 100
                                 Atlanta, GA 30339
                                 Telephone: (404) 400-5955
                                 Attorneys for Defendant




                             4
       Case 1:19-cv-05523-ODE Document 14 Filed 02/05/20 Page 5 of 5




           CERTIFICATE OF COMPLIANCE AND SERVICE


      I certify that the foregoing has been prepared in accordance with Local


Rule 5.1C, using Century Schoolbook, 13 point. I further certify that on


February 5, 2020, I electronically filed Sionic Mobile Corporation’s Motion


to Exceed Page Limitations with the Clerk of Court using the CM/ECF


system which will automatically send email notification of such filing to the


following attorneys of record:

                               Bryan E. Busch
                               Laura Mirmelli
                    Busch, Slipakoff, Mills & Slomka, LLC
                         Riverwood 100, 21st Floor
                          3350 Riverwood Parkway
                              Atlanta, GA 30339



                                         /s/ Simon Jenner
                                         Georgia Bar No. 142588
                                         Attorney for Defendant
                                         Baker Jenner LLLP
                                         210 Interstate North Parkway, SE
                                         Suite 100
                                         Atlanta, GA 30339
                                         Telephone: (404) 400-5955
                                         E: simon.jenner@bakerjenner.com




                                     1
